Citation Nr: 0716021	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
reflex dystrophy, left hand, with laceration, left fifth 
finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1968, and on active duty fro training (ACDUTRA) from 
February 1977 to June 1977.  While serving on ACDUTRA, he 
sustained an injury, the residuals of which are now service 
connected.      

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2006, the Board remanded this claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran is right handed.

3.  The veteran's left hand disability causes moderate 
incomplete paralysis of the ulnar/radial nerve.

4.  The veteran's left hand disability involves a tender, 
superficial scar at the site of the in-service laceration.

5.  The veteran's left hand disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for reflex dystrophy, left hand, with 
laceration, left fifth finger, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4,124a, Diagnostic Code 8514 (2006).  

2.  The criteria for a separate 10 percent evaluation for a 
scar, left hand, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated June 2006 and September 2006, after 
initially deciding that claim in a rating decision dated May 
2002.  The collective content of these notice letters 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  As well, 
the RO provided the veteran all pertinent information on 
disability evaluations and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claim.  

The timing of the aforementioned notice letters does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II.  For the reasons that follow, 
however, this timing defect constitutes harmless error.  

First, as explained above, the notice letters satisfy the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service VA and private 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claim by affording 
the veteran VA examinations, during which examiners addressed 
the severity of the veteran's left hand disability.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to an increased evaluation for 
his service-connected left hand disability.  According to his 
written statements, submitted during the course of this 
appeal, the 20 percent evaluation assigned this disability 
does not accurately reflect the severity of his left hand 
symptomatology.  Allegedly, such symptomatology has worsened, 
results from nerve and/or ligament damage, includes left hand 
pain and left finger soreness and locking, necessitates the 
use of pain medication, and hinders the veteran's ability to 
use his left hand.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's left hand disability as 20 
percent disabling pursuant to Diagnostic Code (DC) 8514.  
This DC provides that a 20 percent evaluation is assignable 
for mild incomplete paralysis of the minor or major radial 
nerve, or moderate incomplete paralysis of the minor radial 
nerve.  A 30 percent evaluation is assignable for moderate 
incomplete paralysis of the major radial nerve.  A 40 percent 
evaluation is assignable for severe incomplete paralysis of 
the minor radial nerve.  A 50 percent evaluation is 
assignable for severe incomplete paralysis of the major 
radial nerve.  A 60 evaluation is assignable for complete 
paralysis of the minor radial nerve with drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend thumb, or 
make lateral movement of wrist; supination of hand, extension 
and flexion of elbow weakened, the loss of synergic motion of 
extensors impairs the hand grip seriously; total paralysis of 
the triceps occurs only as the greatest rarity.  A 70 percent 
evaluation is assignable for complete paralysis of the major 
radial nerve.  38 C.F.R. § 4.124a, DC 8514 (2006). 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2006).

Other DCs, including those governing ratings of the joints of 
the digits of the hands, are also applicable to this claim.  
Effective August 26, 2002, VA amended those DCs.  See 67 Fed. 
Reg. 48,784, 48,787 (2002) (codified at 38 C.F.R. § 4.71a, 
DCs 5216-5230 (2006)).  

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb, index and 
middle fingers (dominant or nondominant).  38 C.F.R. § 4.71a, 
DCs 5224-5226 (2001).  A noncompensable (0 percent) 
evaluation was assignable for ankylosis of any other finger.  
38 C.F.R. § 4.71a, DC 5227 (2001).  Extremely unfavorable 
ankylosis was to be rated as an amputation under DCs 5152 
through 5156.  38 C.F.R. § 4.71a, DC 5227, Note (2001).

Effective August 26, 2002, an evaluation of a disability of 
the finger may be assigned based on limitation of motion.  A 
10 percent evaluation is assignable for limitation of motion 
of the index or long finger (dominant or nondominant) with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2006).  A 
10 percent evaluation is also assignable for limitation of 
motion of the thumb (dominant or nondominant) with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. 
§ 4.71a, DC 5228 (2006).  A 0 percent evaluation is 
assignable for limitation of motion of the ring or little 
finger.  38 C.F.R. § 4.71a, DC 5230 (2006).   

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant), and for favorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, DCs 5224-5226 (2006).  A 0 percent 
evaluation is assignable for unfavorable or favorable 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, 
DC 5227 (2006).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long, ring 
and little fingers, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees and the thumb abducted and 
rotated so that the thumb pad faces the finger pads.  Joints 
in these positions are considered in a favorable position.  
For such fingers, the MCP joint has a range of zero to 90 
degrees of flexion; the PIP joint has a range of zero to 
100 degrees of flexion; and the distal interphalangeal (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Note (1) preceding DC 5216 (2006).

For ankylosis of the index, long, ring and little fingers at 
both the MCP and PIP joints, with either joint in extension 
or in extreme flexion, is to be rated as amputation.  
Ankylosis of both the MCP and PIP joints, even though each is 
individually in a favorable position, is to be rated as 
unfavorable ankylosis.  With only one joint in a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
If possible, such ankylosis should be rated as favorable; if 
not possible, such ankylosis should be rated as unfavorable.  
38 C.F.R. § 4.71a, Note (3) preceding DC 5216 (2006).

According to these criteria and based on the reasoning 
discussed below, the evidence establishes that the veteran's 
left hand disability picture does not more nearly approximate 
the criteria for an evaluation in excess of 20 percent under 
any applicable DC, but warrants the assignment of a separate 
10 percent evaluation for a scar, left hand.  

The veteran injured his left hand in April 1977, when he was 
doing wind sprints and tagging the hand of another trainee.  
At that time, he scraped his left fifth finger on the 
trainee's watch and suffered a laceration.  This injury 
necessitated six stitches.  

Following the injury, but prior to 2001, the veteran sought 
treatment for left hand complaints and underwent VA 
examinations, including in December 1978, April 1990, August 
1992, April 1993, June 1993, November 1994 and December 1994.  
During treatment visits, the veteran reported complaints, or 
medical professionals noted clinical findings, associated 
with the in-service left hand injury, including residual pain 
in the affected finger, which radiated to the elbow and 
became aggravated in cold weather, limitation of motion, 
including a marked loss of flexion in the left fourth and 
fifth fingers, swelling, stiffness, weakness in grasp, and 
numbness.  In 1987, a medical professional indicated that the 
veteran had developed residual reflex sympathetic dystrophy 
in the left little finger.  

During the examinations, examiners noted that the veteran was 
right hand dominant.  As well, they noted a well-healed, 1.5 
centimeter scar at the site of the laceration, soft tissue 
swelling of the left hand and left wrist, marked tenderness 
and warmth over the dorsum of the left capitate, weakness and 
sensory loss in the left arm, decreased opposition between 
the left thumb to the little finger, and an inability to 
touch his left thumb to his left hand fingers.  The record 
dated during this time period is unclear regarding whether 
all of these findings are due to the in-service left hand 
injury.  It shows that, after the in-service left hand 
injury, the veteran was involved in a motor vehicle accident, 
during which he injured his left shoulder.  Thereafter, he 
reported symptoms affecting his left arm and left hand.  

Since 2001, the veteran has received additional treatment, 
including physical therapy, for left hand complaints and 
undergone additional VA examinations, including in March 
2002, May 2003 and October 2006.  During treatment visits and 
examinations, the veteran reported pain at the deltoid 
insertion and occasional numbness in the fingers of his left 
hand (examiner related these findings to the post-service 
motor vehicle accident), intermittent pain, stiffness and 
locking in the left hand, flare-ups of severe left hand pain 
once monthly during weather changes and secondary to 
overexertion, lasting one to two days, a decreased left hand 
grip, difficulty picking up objects, a tendency to drop 
objects held in the left hand, fatigability and a lack of 
endurance (examiner noted a possible relationship between 
these two symptoms and the veteran's leukemia and seizure 
disorder), and impaired coordination.  The veteran also 
reported that his left hand symptomatology had worsened, 
occasionally necessitating the use of analgesic balm and pain 
medication.

Examiners indicated that the veteran's left hand disability 
limited the veteran's fine motor activities such as picking 
up pins and grasping other fine objects.  They noted a tender 
scar at the site of the in-service left hand laceration, 
pain, including on motion, limitation of motion, perspiration 
in the palm of the left hand, left hand palsy, a weakened 
grip, an inability to approximate the thumb to the fingertips 
of the left hand, and difficulty flexing the PIP joints.  
They also noted that the veteran's left hand disability 
involved damage (best described as moderate incomplete 
paralysis) to the ulnar/radial nerve, and mildly to 
moderately impaired the veteran's ability to engage in 
activities of daily living.  Nerve conduction studies dated 
April 2002 revealed carpal tunnel syndrome on the left.  One 
examiner indicated that he was unsure whether all of the 
veteran's left hand symptoms were related to his service-
connected left hand disability.

For the sake of further discussion, the Board will assume 
that all of the previously identified symptomatology is 
related to the veteran's service-connected left hand 
disability.  According to the above evidence, that 
symptomatology, worse during flare-ups, causes moderate 
incomplete paralysis of the ulnar/radial nerve.  Because the 
veteran is right handed, this level of incomplete paralysis 
warrants the assignment of a 20 percent evaluation under DC 
8514.  An evaluation in excess of 20 percent is not 
assignable under this DC in the absence of evidence of severe 
incomplete nerve paralysis.  With regard to the other 
applicable DCs noted above, an evaluation in excess of 20 
percent is not available given the nature of the disability 
at issue and the fingers affected.  That notwithstanding, a 
separate evaluation is warranted for one symptom, 
specifically, the tender scar, associated with the veteran's 
left hand disability under a different DC.  

Pyramiding, that is, the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2006).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

In this case, a medical professional has indicated that the 
veteran has a tender, superficial scar that results from his 
in-service left hand laceration.  Effective August 30, 2002, 
VA amended the criteria for rating skin disabilities, which 
include scars.  67 Fed. Reg. 49,590 (July 31, 2002).  Prior 
to August 30, 2002, a 10 percent evaluation was assignable 
for scars that were superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  
The 10 percent evaluation was to be assigned when the 
requirements were met even though the location may have been 
on the tip of a finger or toe, and the evaluation was not to 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, DC 7804, Note (2001).  Since August 30, 2002, 
a 10 percent evaluation is assignable for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2006).  The type of scar shown during VA examinations allows 
for the assignment of a separate 10 percent evaluation under 
the revised criteria for rating scars.  

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the disability at issue in this 
decision.  The veteran does not allege, and the evidence does 
not establish, that this disability, alone, causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization.  In fact, according to the 
veteran, he is currently in receipt of disability benefits 
from the Social Security Administration based on residuals of 
the injuries he sustained after service during a motor 
vehicle accident.  In light of the foregoing, the veteran's 
claim for an increased evaluation does not involve such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  38 C.F.R. § 4.1.  At present, 
however, the evaluation assigned his left hand disability is 
the most appropriate given the medical evidence of record.  
That notwithstanding, a separate 10 percent evaluation is 
also appropriate for a tender scar on the veteran's left 
hand.  

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for a 
left hand disability have not been met and that the criteria 
for entitlement to a separate 10 percent evaluation for a 
scar, left hand, have been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  




ORDER

An evaluation in excess of 20 percent for reflex dystrophy, 
left hand, with laceration, left fifth finger, is denied.

A separate 10 percent evaluation for a scar, left hand, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


